Citation Nr: 1756261	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.  

2.  Entitlement to service connection for bilateral foot disorders, including degenerative joint disease (DJD) of the great toes, peripheral neuropathic pain, and pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J. H. 



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1978 to September 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a Travel Board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in February 2015 for further development of the evidence and again in June 2016 for due process considerations.  By rating decision dated in July 2015, service connection was granted for blisters of the feet was granted.  The case has now been returned for further appellate consideration of the remaining issues on appeal.  

In several subsequent rating decisions, service connection for a low back disorder, posttraumatic stress disorder, traumatic brain injury, memory loss, migraine headaches, and residuals of a right knee injury were denied.  The Veteran submitted a notice of disagreement with the denials.  These matters continue to be developed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).



FINDINGS OF FACT

1.  A chronic left ankle disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.
2. 
3.  Bilateral foot disorders, including DJD of the great toes, peripheral neuropathic pain, and pes planus, were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  A chronic left ankle disorder was neither incurred in nor aggravated by service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  Bilateral foot disorders, including DJD of the great toes, peripheral neuropathic pain, and pes planus, were neither incurred in nor aggravated by service nor may they be presumed to have been.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in October 2010 and May 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in December 2011, with a supplemental opinion in August 2012; May 2015; and July 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as DJD or neuropathy, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Left Ankle

The Veteran contends that service connection is warranted for a left ankle disorder.  During the Board hearing in May 2014, he testified that he injured his ankle while on active duty, was treated for an ankle disorder in service, and that he has had an ankle disability since service.  

Review of the Veteran's STRs shows that he was primarily treated for right ankle disability during service, but that in May 1980, he was treated for swelling and tenderness of both ankles.  The record does not show further treatment for a left ankle disorder while the Veteran was on active duty.  In August 1981, the Veteran elected to not undergo an examination for separation from service.  

Post-service medical records include reports of outpatient treatment dated from 1994 to 2016, which first show treatment for a left ankle disorder in May 2011.  At that time, it was noted that he had slight swelling.  No injury was reported, but it was noted that the Veteran was on his feet a great deal while working.  

An examination was conducted by VA in December 2011 at which time the May 2011 podiatry clinic consultation was noted.  The examiner noted that records dated in June 2011 showed treatment for pes planus.  The examiner noted in-service treatment for a right ankle disorder, but not for a disability of the left ankle.  The examiner did not render an opinion regarding any possible relationship between any current left ankle disorder and service.  

In an April 2014 opinion from the Veteran's private podiatrist, it was indicated that the Veteran had a right ankle injury in service that was related to a current right ankle disorder.  No mention of the left ankle was made at that time.  

An examination was conducted by VA in May 2011.  At that time the left ankle was found to be normal, without evidence of pain on weight bearing, objective evidence of pain on palpation, or objective evidence of crepitus.  X-ray studies of the left ankle were unremarkable.  There was no diagnosis of a left ankle disability.  

The Veteran had a complaint of left ankle swelling during service, at the same time he was being treated for complaints of right ankle disability.  While he stated that he had left ankle pain in the years after service, a review of the post-service medical records does not show that he had complaints of such pain until 2011 when it was believed to be the result of being on his feet while working two jobs.  The Board finds that if the Veteran had, in fact, been suffering from a left ankle disorder since service, he would have mentioned it at some time prior to 2011, when he was seeking treatment for other disabilities.  See Kahana 24 Vet. App. at 428 (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

The Board's finding is further supported by the lack of post-service evidence showing ankle complaints until 2011, nearly three decades after discharge from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of left ankle complaints, symptoms, or findings for nearly three decades between the period of active service and his first recorded reports of left ankle symptoms is itself evidence which tends to show that a chronic left ankle disability did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic left ankle disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Bilateral Foot Disability, Including DJD of the Great Toes,
 Peripheral Neuropathic Pain, and Pes Planus

The Veteran contends that service connection should be established for bilateral foot disabilities, including DJD of the great toes, peripheral neuropathy and pes planus.  During the testimony at the May 2014 hearing before the Board, the Veteran stated that he had had foot disorders since he was on active duty.  

Review of the STRs shows that the Veteran was treated for blisters of the feet in July 1979.  (Service connection has been established for this disability.)  The STRs do not include complaints of DJD, peripheral neuropathy, or pes planus.  Review of the record shows that the Veteran had complaints of bilateral foot pain that were found to be consistent with pes planus in May 2011.  Peripheral neuropathy is noted in July 2011.  In October 2011, tenderness under the toes was noted.  X-ray studies were ordered.  

An examination was conducted by VA in December 2011.  At that time, the diagnoses were minimal degenerative changes in the first metatarsophalangeal joints of each foot.  In an August 2012 review of the Veteran's medical records, a VA examiner was requested to render an opinion regarding whether the Veteran's bilateral pes planus, peripheral neuropathy or DJD of the great toes may be related to service.  The examiner opined that the Veteran's peripheral neuropathy, pes planus and great toe DJD disabilities were less likely than not proximately due to or the result of service.  Regarding peripheral neuropathy, the examiner stated that this was more likely than not related to chronic alcohol use and not caused by or the result of military service.  The DJD was also not found to be related to service.  The bilateral pes planus was most likely an age-related change due to chronic stress.  There was no indication that the Veteran had developed pes planus during military service and the Veteran did not have an injury to the plantar fascia, but only an ankle injury that did not apparently cause a chronic abnormal gait that could have led to a foot condition.   

In an April 2014 statement from the Veteran's private podiatrist, it was indicated that the Veteran had sustained an inversion injury during service in 1979 and that examination today showed continued tenderness in the area of the lateral malleolus.  Peripheral neuropathy was also noted in the distal one-third of both feet.  The podiatrist rendered an opinion regarding the Veteran's continued ankle disability.  

An examination was conducted by VA in May 2015.  At that time, the examiner was requested to render an opinion regarding whether the current conditions of the Veteran's feet, including foot degenerative arthritis and idiopathic peripheral neuropathy were related to the foot complaints the Veteran had during military service.  The examiner opined that the claimed conditions were less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that the Veteran had stated that his combat boots caused ongoing problems with his feet during military service.  The examiner stated that any neuropathy associated with his feet being associated with combat boots would be more related to compression injury to the nerves associated with poor fitting boots.  The neuropathy symptoms would have been noted right away in the military service and would have been documented.  There was no evidence of any documentation neuropathy from poor fitting shoes or boots during military service and no documentation of any neuropathy of the bilateral feet within the first 5-10 years after the military service.  His degenerative changes of the feet were most likely related to the normal wear and tear associated with the aging process.  There is no evidence to suggest that his current idiopathic peripheral neuropathy of the feet was caused by the military service.  

In this case, the Veteran has testified regarding his belief that the DJD of the great toes, pes planus, and peripheral neuropathy are related to the ankle and foot disability for which he was treated during service.  The Board has considered these statements, but finds that these assertions do not provide a basis for allowance of the claim.  The claim on appeal turns on the question of whether there exists a medical relationship between current disability and service.  The Board points out that questions of medical diagnosis and causation are within the province of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  To whatever extent the lay statements are being offered on the medical nexus question, as laymen without the appropriate medical training and expertise, neither the Veteran, his witness, nor his representative are competent to render a probative opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value.

The only medical opinions in the record do not relate the DJD of the Veteran's great toes, peripheral neuropathy, or pes planus to service.  These disorders were first demonstrated many years after separation, and, as noted above, if the Veteran had, in fact, been suffering from one of these foot disabilities since service, he would have mentioned it at some time prior to 2011, when he was seeking treatment for other disabilities.  See Kahana 24 Vet. App. at 428.  Also as noted above, the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense, 1 Vet. App. at 354; Maxson, 230 F.3d at 1330.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral foot disabilities, including DJD of the great toes, peripheral neuropathic pain, and pes planus; and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left ankle disorder is denied.  

Service connection for bilateral foot disorders, including DJD of the great toes, peripheral neuropathic pain, and pes planus, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


